      Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 1 of 8 Page ID #:1



1    KATRINA ROUSE (CABN 270415)
     katrina.rouse@usdoj.gov
2    ALBERT B. SAMBAT (CABN 236472)
3    albert.sambat@usdoj.gov
     Attorneys for the United States
4    Antitrust Division
5    U.S. Department of Justice
6    450 Golden Gate Avenue
     Box 36046, Room 10-0101
7    San Francisco, CA 94102
8    Telephone: (415) 934-5300
9
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
14   UNITED STATES OF AMERICA,               Misc. No. 2:19-MC-00133-VAP
15        Plaintiff,
                                             UNITED STATES’ MOTION TO
16               v.                          TERMINATE LEGACY
                                             ANTITRUST JUDGMENT AND
17   STANDARD OIL CO. OF CAL.,               MEMORANDUM IN SUPPORT
18   AND STANDARD STATIONS, INC.,            THEREOF
19         Defendants.
20
21
22
23
24
25
26
27
28
          Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 2 of 8 Page ID #:2




 1   I.      INTRODUCTION
 2           The United States respectfully moves to terminate the judgment in the above-
 3   captioned antitrust case pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.
 4   The judgment was entered by this Court 71 years ago. 1 The United States has concluded
 5 that because of its age and changed circumstances since its entry, the judgment no longer
 6 serves to protect competition. The United States gave the public notice and the
 7 opportunity to comment on its intent to seek termination of the judgment; it received no
 8 comments opposing termination. The United States had concluded that, for the reasons
 9   discussed below, this judgment no longer serves to protect competition. 2
10 II.       BACKGROUND
11           From 1890, when the antitrust laws were first enacted, until the late 1970s, the
12 United States frequently sought entry of antitrust judgments whose terms never expired. 3
13   Such perpetual judgments were the norm until 1979, when the Antitrust Division of the
14   United States Department of Justice (“Antitrust Division”) adopted the practice of
15   including a term limit of ten years in nearly all of its antitrust judgments. Perpetual
16   judgments entered before the policy change, however, remain in effect indefinitely unless
17   a court terminates them. Although a defendant may move a court to terminate a perpetual
18   judgment, few defendants have done so. There are many possible reasons for this,
19   including that defendants may not have been willing to bear the costs and time resources
20   to seek termination, defendants may have lost track of decades-old judgments, individual
21   defendants may have passed away, or company defendants may have gone out of
22
23           1
            This case was originally filed as case No. 6159-Y in the former Southern District
24 of California prior to the establishment of the Central District of California in 1966.
          2 For the convenience of the Court, the United States notes that the arguments in
25
   support of termination are the same for the following three judgments: (1) United States
26 v. Standard Oil Co. of Cal., et al., Civil No. 6159-Y (S.D. Cal. Jun. 30, 1948); (2) United
27 States v. Richfield Oil Corp., Civil No. 6896-Y (S.D. Cal. Aug. 3, 1951); and (3) United
28 States 3v. Reddi-Wip, Inc., Civil No. 17906-BH (S.D. Cal. Oct. 28, 1955).
            The primary antitrust laws are the Sherman Act, 15 U.S.C. §§ 1–7, and the
   Clayton Act, 15 U.S.C. §§ 12–27. The judgment the United States seeks to terminate
   with this motion concerns violations of the Sherman Act and the Clayton Act.
                                                   1
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 3 of 8 Page ID #:3




 1   business. As a result, hundreds of these legacy judgments remain open on the dockets of
 2   courts around the country. Originally intended to protect the loss of competition arising
 3   from violations of the antitrust laws, none of these judgments likely continues to do so
 4   because of changed circumstances.
 5         The Antitrust Division has implemented a program to review and, when
 6   appropriate, seek termination of legacy judgments. The Antitrust Division’s Judgment
 7   Termination Initiative encompasses review of all its outstanding perpetual antitrust
 8   judgments. The Antitrust Division described the initiative in a statement published in the
 9   Federal Register. 4 In addition, the Antitrust Division established a website to keep the
10 public informed of its efforts to terminate perpetual judgments that no longer serve to
11 protect competition. 5 The United States believes that its outstanding perpetual antitrust
12   judgments presumptively should be terminated; nevertheless, the Antitrust Division is
13   examining each judgment to ensure that it is suitable for termination. The Antitrust
14   Division is giving the public notice of—and the opportunity to comment on—its intention
15   to seek termination of its perpetual judgments.
16         In brief, the process the United States is following to determine whether to move to
17   terminate a perpetual antitrust judgment is as follows:
18         • The Antitrust Division reviews each perpetual judgment to determine whether it
19             no longer serves to protect competition such that termination would be
20             appropriate.
21         • If the Antitrust Division determines a judgment is suitable for termination, it
22             posts the name of the case and the judgment on its public Judgment
23             Termination Initiative website,
24             https://www.justice.gov/atr/JudgmentTermination.
25 ///
26
27         4
            Department of Justice’s Initiative to Seek Termination of Legacy Antitrust
28 Judgments, 83 Fed. Reg. 19,837 (May 4, 2018), https://www.gpo.gov/fdsys/granule/FR-
   2018-05-04/2018-09461.
          5
            Judgment Termination Initiative, U.S. DEP’T OF JUSTICE, https://www.justice.gov/
   atr/JudgmentTermination.
                                                  2
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 4 of 8 Page ID #:4




1           • The public has the opportunity to comment on each proposed termination
2               within thirty days of the date the case name and judgment are posted to the
3               public website.
4           •   Following review of public comments, the Antitrust Division determines
5               whether the judgment still warrants termination; if so, the United States moves
6               to terminate it.
7    The United States followed this process for each judgment it seeks to terminate. 6
8           The remainder of this motion is organized as follows: Section III describes the
9    Court’s jurisdiction to terminate the judgment and the applicable legal standards for
10   terminating the judgment. Section IV argues that perpetual judgments rarely serve to
11   protect competition and that those that are more than ten years old presumptively should
12   be terminated. Section IV also discusses specific circumstances justifying termination.
13   Section V concludes. Appendix A attaches a copy of the judgment that the United States
14   seeks to terminate with this motion. A proposed order terminating the above-captioned
15   judgment accompanies this motion.
16   III.   APPLICABLE LEGAL STANDARDS FOR TERMINATING THE
17          JUDGMENT
18          This Court has jurisdiction and authority to terminate the judgment. The judgment
19   provides that the Court retains jurisdiction. In addition, the Federal Rules of Civil
20   Procedure grant the Court authority to terminate the judgment. According to
21   Rule 60(b)(5) and (b)(6), “[o]n motion and just terms, the court may relieve a party . . .
22
            6
23            The United States followed this process to move several dozen other district
     courts to terminate legacy antitrust judgments. See, e.g., In re: Termination of Legacy
24   Antitrust Judgments in the District of Idaho, Case 1:19-mc-10427-DCN (D. Idaho Apr.
25   18, 2019); United States v. Inter-Island Steam Navigation Co., et al., Case 1:19-mc-
     00115 (D. Haw. April 9, 2019) (terminating five judgments); United States v. Odom Co.,
26   et al., Case 3:72-cv-00013 (D. Alaska Mar. 29, 2019) (terminating one judgment); United
27   States v. The Nome Retail Grocerymen’s Ass’n, et al., Case 2:06-cv-01449 (D. Alaska
28   Mar. 7, 2019) (terminating one judgment); United States v. Am. Amusement Ticket Mfrs.
     Ass’n, et al., Case 1:18-mc-00091 (D.D.C. Aug. 15, 2018) (terminating nineteen
     judgments); In re: Termination of Legacy Antitrust Judgments, No. 2:18-mc-00033 (E.D.
     Va. Nov. 21, 2018) (terminating five judgments).
                                                   3
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 5 of 8 Page ID #:5




 1   from a final judgment . . . (5) [when] applying it prospectively is no longer equitable; or
 2   (6) for any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(5)–(6); see also Frew
 3 ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004) (explaining that Rule 60(b)(5)
 4 “encompasses the traditional power of a court of equity to modify its decree in light of
 5 changed circumstances” and that “district courts should apply a ‘flexible standard’ to the
 6 modification of consent decrees when a significant change in facts or law warrants their
 7 amendment”) (citation omitted); United States v. Asarco Inc., 430 F.3d 972, 979 (9th Cir.
 8 2005) (Under Rule 60(b), “a court may relieve a party from a final judgment when . . . it
 9   is no longer equitable that the judgment should have prospective application. . . . [This]
10 Rule codifies the courts’ traditional authority, inherent in the jurisdiction of the chancery,
11 to modify or vacate the prospective effect of their decrees.”) (citations and internal
12 quotation marks omitted). Given its jurisdiction and authority, the Court may terminate
13 the judgment for any reason that justifies relief, including that the judgment no longer
14 serves its original purpose of protecting competition. 7 Termination of the judgment is
15   warranted.
16   IV.   ARGUMENT
17         It is appropriate to terminate the judgment because it no longer serves its original
18 purpose of protecting competition. The United States believes that this perpetual
19   judgment presumptively should be terminated because its age alone suggests it no longer
20   protects competition. Other reasons, however, also weigh in favor of terminating it.
21   Under such circumstances, the Court may terminate the judgment pursuant to
22   Rule 60(b)(5) or (b)(6) of the Federal Rules of Civil Procedure.
23   ///
24
           7
25          In light of the circumstances surrounding the judgment for which it seeks
   termination, the United States does not believe it is necessary for the Court to make an
26 extensive inquiry into the facts of the judgment to terminate it under Fed. R. Civ. P.
27 60(b)(5) or (b)(6). The judgment would have terminated long ago if the Antitrust
28 Division had the foresight to limit it to ten years in duration as under its policy adopted in
   1979. Moreover, the passage of decades and changed circumstance since its entry, as
   described in this memorandum, means that it is likely that the judgment no longer serves
   its original purpose of protecting competition.
                                                   4
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 6 of 8 Page ID #:6




1           A.     The Judgment Presumptively Should Be Terminated Because of Age
2           Permanent antitrust injunctions rarely serve to protect competition. The experience
3    of the United States in enforcing the antitrust laws has shown that markets almost always
4    evolve over time in response to competitive and technological changes. These changes
5    may make the prohibitions of decades-old judgments either irrelevant to, or inconsistent
6    with, competition. These considerations, among others, led the Antitrust Division in
7    1979 to establish its policy of generally including in each judgment a term automatically
8    terminating the judgment after no more than ten years. 8 The judgment—which is
9    decades old—presumptively should be terminated for the reasons that led the Antitrust
10   Division to adopt its 1979 policy of generally limiting judgments to a term of ten years.
11          B.     The Judgment Should Be Terminated Because It Is Unnecessary
12          The judgment should be terminated because, over 70 years old, it is well past the
13   age where an antitrust judgment presumptively becomes either irrelevant to, or
14   inconsistent with, competition. This litigated judgment was entered in 1948. The district
15   court found a violation of Section 3 of the Clayton Act and Section 1 of the Sherman Act
16   and its decision was affirmed on direct appeal to the Supreme Court in Standard Oil of
17   California Inc. v. United States, 337 U.S. 293 (1949). Section XIII of the judgment
18   explicitly retains jurisdiction.
19          The decree enjoined what is now Chevron Corporation, a refiner of petroleum
20   products, from requiring independent retail gasoline dealers to purchase all their
21   requirements for petroleum products and automotive accessories from it. If the Antitrust
22   Division learns of the defendants engaging in unlawful behavior in the future, it has all
23   the investigative and prosecutorial powers necessary to ensure that competition is not
24   harmed. Based on its examination of the judgment, the Antitrust Division has determined
25   that it should be terminated.
26   ///
27   ///
28
            8
             U.S. DEP’T OF JUSTICE, ANTITRUST DIVISION MANUAL at III-147 (5th ed. 2008),
     https://www.justice.gov/atr/division-manual.
                                                  5
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 7 of 8 Page ID #:7




 1         C.       There Has Been No Public Opposition to Termination
 2         The United States has provided adequate notice to the public regarding its intent to
 3   seek termination of the judgment. On April 25, 2018, the Antitrust Division issued a
 4   press release announcing its efforts to review and terminate legacy antitrust judgments. 9
 5   On March 22, 2019, the Antitrust Division listed the judgment on its public website,
 6   describing its intent to move to terminate it. 10 The notice identified the case, linked to the
 7   judgment, and invited public comment. No comments were received opposing
 8   termination.
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24
           9
25           Press Release, Department of Justice Announces Initiative to Terminate
   “Legacy” Antitrust Judgments, U.S. DEP’T OF JUSTICE (April 25, 2018),
26 https://www.justice.gov/opa/pr/department-justice-announces-initiative-terminate-legacy-
27 antitrust-judgments.
           10
28            Judgment Termination Initiative, U.S. DEP’T OF JUSTICE, https://www.
   justice.gov/atr/JudgmentTermination; Judgment Termination Initiative: Central District
   of California, U.S. DEP’T OF JUSTICE, https://www.justice.gov/atr/judgment-termination-
   initiative-california-central-district (last updated Mar. 22, 2019).
                                                   6
       Case 2:19-mc-00133-VAP Document 1 Filed 06/20/19 Page 8 of 8 Page ID #:8




1    V.    CONCLUSION
2          For the foregoing reasons, the United States believes termination of the judgment
3    in the above-captioned case is appropriate and respectfully requests that the Court enter
4    an order terminating it. A proposed order terminating the judgment in the above-
5    captioned case accompanies this motion.
6
7                                              Respectfully submitted,
8     DATE: June 20, 2019                                  /s/
9                                              KATRINA ROUSE
                                               Assistant Chief
10                                             San Francisco Office
11                                             Antitrust Division
12                                             United States Department of Justice
                                                          /s/
13
                                               ALBERT B. SAMBAT
14                                             Trial Attorney
15                                             San Francisco Office
                                               Antitrust Division
16
                                               United States Department of Justice
17
18
19
20
21
22
23
24
25
26
27
28


                                                  7
